Court of Appeals
of the State of Georgia


                                     ATLANTA,____________________
                                              March 25, 2019

The Court of Appeals hereby passes the following order:

A19E0042. WILHY HARPO v. ATTIC NOOK SELF STORAGE, ET AL.

      Appellant Wilhy Harpo’s Emergency Motion to Compel Production of Trial
Court Appeal Cost Bill and Transmittal the Appellate Record is DENIED.



                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      03/25/2019
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.